 


109 HR 2125 IH: Continued Benefits for Injured Military Spouses Act
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2125 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide that unremarried former spouses of retired and career members of the Armed Forces shall be entitled to military health care and commissary and exchange benefits if married for at least 10 years during the member’s military service and if the former spouse left the marriage due to domestic violence or unbearable conditions. 
 
 
1.Short titleThis Act may be cited as the Continued Benefits for Injured Military Spouses Act. 
2.Eligibility of certain unremarried former military spouses for military health care and and commissary and exchange benefits 
(a)EligibilityA person described in subsection (b) shall be deemed for all purposes to be described in subparagraph (F)(i) of section 1072(2) of title 10, United States Code. 
(b)Persons coveredSubsection (a) applies to a person who— 
(1)is the unremarried former spouse of a member of the uniformed services who performed at least 20 years of service which is creditable in determining the member’s eligibility for retired pay and on the date of the final decree of divorce, dissolution, or annulment had been married to the member for a period of at least 20 years, of which at least 10 years were during the period the member performed service creditable in determining the member’s eligibility for retired pay; and 
(2)sought a divorce, dissolution, or annulment from the member of the uniformed services due, in whole or in part, to (A) domestic violence involving that person or a child of that person that is substantiated by counseling or medical records, or (B) other circumstances that (as determined by the Secretary concerned) constitute unbearable conditions. 
(c)DefinitionsIn this section: 
(1)The term retired pay includes retainer pay or equivalent pay. 
(2)The term member includes a former member entitled to retired pay or who would be entitled to that pay but for being under age 60. 
 
